Citation Nr: 0411532	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  97-25 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a respiratory 
disability, on a direct and as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied reopening the veteran's 
claim for a chronic upper respiratory disorder.  By a Board 
decision dated August 2002, new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a respiratory disability was found.  

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 State. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).

In July 2003, the RO sent the claimant a supplemental 
statement of the case that included citations to VCAA.  Thus, 
the RO has notified the claimant of the existence of the 
VCAA.  However, VCAA requires that VA undertake actions to 
provide notice and assistance to the claimant in the 
development of the claim.  Because the RO has undertaken no 
actions to apply the provisions of VCAA in the development of 
the claim, further development is required.



Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that the case is 
developed in accordance with all notice 
and duty-to-assist provisions of VCAA.  
The veteran and his representative should 
be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claim, which 
information and evidence, if any, the 
claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The veteran and his 
representative should be advised to send 
VA any information and evidence pertinent 
to the claim that is in the claimant's 
possession and has not already been given 
to VA.

2.  After all development is completed in 
accordance with the notice and duty-to-
assist provisions of VCAA, the RO must 
re-adjudicate the claim based on the 
entire record.

If the claim is not resolved to the satisfaction of the 
claimant, the claimant and his representative, should be 
provided with a supplemental statement of the case (SSOC).  
An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


-2-

